DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner wishes to thank the Applicant for the time and courtesies extended in the telephone interview on July 19, 2022.  It was agreed that the Applicant’s proposed amendments would overcome the rejection of record, and that the highlighted areas did not need to be changed.
Drawings
The drawings were received on March 5, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the DC bus voltage of a voltage control plant" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what a “voltage control plant” is because the specification does not define this term.  For examination purposes, it has been assumed that a “voltage control plant” is any device that generates an output DC bus voltage from the d-axis and q-axis currents.  Claims 2-9 inherit this deficiency.
Claim 10 recites the limitation "the DC bus voltage of a voltage control plant" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what a “voltage control plant” is because the specification does not define this term.  For examination purposes, it has been assumed that a “voltage control plant” is any device that generates an output DC bus voltage from the d-axis and q-axis currents.  Claims 11-15 inherit this deficiency.
Claim 16 recites the limitation "the DC bus voltage of a voltage control plant" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what a “voltage control plant” is because the specification does not define this term.  For examination purposes, it has been assumed that a “voltage control plant” is any device that generates an output DC bus voltage from the d-axis and q-axis currents.  Claims 17-20 inherit this deficiency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9 contain allowable subject matter because none of the prior art of record discloses or suggests a method comprising:  generating, using a voltage regulator, a q-axis reference current from a direct current (DC) voltage error comprising a DC voltage input modified by a DC bus voltage in a closed outer loop; generating, using the voltage regulator, a d-axis reference current from the DC voltage error, wherein the second-order harmonic in the d-axis reference current is delayed from that in the q-axis reference current by 90 degrees; generating a q-axis current from the q-axis reference current with a second inner-loop current control; generating a d-axis current from the d-axis reference current with a first inner-loop current control, wherein the second-order harmonic in d-axis current is offset from the second-order harmonic in q-axis current by 90 degrees; and controlling the DC bus voltage of a voltage control plant to mitigate a second-order harmonic in the DC bus voltage with the second-order harmonics in the q-axis current and the d-axis current, in combination with the remaining claimed features.
Claims 10-15 contain allowable subject matter because none of the prior art of record discloses or suggests an apparatus comprising:  a voltage regulator that generates a q-axis reference current from a direct current (DC) voltage error comprising a DC voltage input modified by a DC bus voltage in a closed outer loop and generates a d-axis reference current from the DC voltage error, wherein the second-order harmonic in the d-axis reference current is delayed from that in q-axis reference current by 90 degrees; a second inner-loop current control that generates a q-axis current iq from the q-axis reference current; and a first inner-loop current control that generates a d-axis current id from the d-axis reference current, wherein the second-order harmonic in d-axis current is offset from the second-order harmonic in q-axis current by 90 degrees, the first and second inner-loop current controlling the DC bus voltage of a voltage control plant to mitigate a second-order harmonic in the DC bus voltage with the second-order harmonics in the q-axis current and the d-axis current, in combination with the remaining claimed features.
Claims 17-20 contain allowable subject matter because none of the prior art of record discloses or suggests a computer program product comprising a computer readable storage medium having program code embodied therein, the program code executable by a processor to:  generate a q-axis reference current from a direct current (DC) voltage error comprising a DC voltage input modified by a DC bus voltage in a closed outer loop; generate a d-axis reference current from the DC voltage error, wherein the second-order harmonic in the d-axis reference current is delayed from that in the q-axis reference current by 90 degrees; generate a q-axis current from the q-axis reference current; generate a d-axis current from the d-axis reference current, wherein the second-order harmonic in the d-axis current is offset from the second-order harmonic in the q-axis current by 90 degrees; and control the DC bus voltage of a voltage control plant to mitigate a second-order harmonic in the DC bus voltage with the second-order harmonics in the q-axis current and the d-axis current, in combination with the remaining claimed features.
Response to Arguments
Applicant’s arguments, see Remarks, pages 12-13, filed July 19, 2022, with respect to the objections to the specification, drawings, and claims, and the rejection of claim 16 under 35 U.S.C. 101 have been fully considered and are persuasive.  The objections and rejection of claim 16 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836